 


 HR 4032 ENR: North Texas Invasive Species Barrier Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4032 
 
AN ACT 
To exempt from Lacey Act Amendments of 1981 certain water transfers by the North Texas Municipal Water District and the Greater Texoma Utility Authority, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the North Texas Invasive Species Barrier Act of 2014.  
2.Compliance with Lacey Act Amendments of 1981Section 5 of Public Law 112–237 (126 Stat. 1629) is amended by inserting after zebra mussels the following: and other fish, wildlife, and plants present in Lake Texoma that are prohibited under section 3 of such Act (16 U.S.C. 3372) or under section 42 of title 18, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
